Citation Nr: 1710727	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  16-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service-connection claim for posttraumatic stress disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder.  

3.  Propriety of the reduction of the evaluation of service-connected left hip trochanteric bursitis of the from 20 percent to 10 percent.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hallux limitus of the right great toe.  

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hallux limitus of the left great toe.

6.  Entitlement to an evaluation in excess of 20 percent for service-connected left hip trochanteric bursitis.  

7.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee osteoarthritis.  

8.  Entitlement to a total rating disability based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Accredited Agent  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Regarding the Veteran's application to reopen her claim of entitlement to service connection for posttraumatic stress disorder (PTSD), the Board notes that this claim was previously denied in March 1996, June 1998, November 2000, February 2003, March 2008, and July 2009.  The February 2003 rating decision also denied service connection for bipolar disorder and depression.  The RO denied bipolar disorder again in May 2006 and March 2008.  The March 2008 rating decision further denied service connection for an antisocial disorder and short-term memory loss.  In this context, the Board is cognizant that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in the instant case, the Board finds that the Veteran's appeal is limited to her petition to reopen a service-connection claim for PTSD.  

Notably, the Veteran has not requested that service-connection claims for bipolar disorder, a psychiatric disorder, memory problems, or an antisocial disorder be reopened.  While the Veteran's claims on appeal did include May 2011 applications to reopen service-connection claims for anxiety and depression, the Veteran did not appeal the RO's June 2012 denial of those psychiatric disorders in her August 2012 notice of disagreement (NOD).  That NOD was very specific in citing her to August 2010 claim for PTSD based on military sexual trauma (MST) and her desire to be compensated for PTSD based on MST.  The Veteran further specified in a February 2013 statement that she wished to keep her claim for PTSD based on MST active.  Neither the August 2012 NOD nor the February 2013 statement referenced any other psychiatric disorder.  As the Veteran has demonstrated an ability to differentiate making claims based on different psychiatric disorders, the Board has not considered bipolar disorder, depression, psychiatric disorder, memory problems, antisocial disorder, anxiety, or depression as part of the claim to reopen.

The Veteran's August 2012 NOD also included new service-connection claims for sinus, right knee, right hip, and lower back disorders in addition to a claim for special monthly compensation based on the need for aid and attendance.  The RO adjudicated the service-connection claim for a sinus disorder in an April 2014 rating decision; but has not yet adjudicated the issues of service connection for right knee, right hip, and lower back disorders or the claim for special monthly compensation based on the need for aid and attendance.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records, and the Board has reviewed these as well.  
The issues of entitlement to increased evaluations for the Veteran's left hip and left knee, in addition to entitlement to a total disability evaluation based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The service-connection claim for PTSD was previously considered and denied by the RO in a March 1996 rating decision.  The RO declined to reopen that claim in June 1998, November 2000, February 2003, March 2008, and July 2009 rating decisions.  The Veteran was informed of each of those decisions and of her appellate rights.  While she did file a NOD to the February 2003 rating decision in May 2003, she then failed to perfect that appeal following the May 2004 statement of the case.  The Veteran filed no appeal of any of the other rating decisions adjudicating PTSD.  She also filed a new stressor statement in August 2008, within one year of the March 2008 rating decision.  The RO responded with the July 2009 rating decision, but the Veteran did not appeal the July 2009 rating decision, and filed no new evidence within one year of that July 2009 rating decision.

2.  The evidence received since the July 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the service-connection claim for PTSD.

3.  The Veteran has been shown to have PTSD that is related to a personal assault in service.  

4.  In a July 2009 rating decision, the RO split the Veteran's 30 percent evaluation for the residual impairment of an in-service left femur fracture into a 10 percent evaluation for her left knee and a 20 percent evaluation for her left hip effective June 9, 2008.  

5.  In a February 2012 rating decision, the RO implemented a reduction from a 20 percent evaluation for left hip trochanteric bursitis to a 10 percent evaluation, effective October 14, 2011.  

6.  The February 2012 reduction did not reduce the Veteran's overall level of compensation, and the 20 percent evaluation for left hip trochanteric bursitis had not been in effect for more than five years.  

7.  The evidence of record does not show a permanent improvement in the service-connected left hip trochanteric bursitis.  

8.  Throughout the appeal period, the Veteran's hallux limitus of the right great toe has not produced malunion or nonunion of the tarsal or metatarsal bones; symptoms which approximate amputation of the great toe with removal of the metatarsal head; nor clinical evidence of flatfoot, weak foot, claw foot, metatarsalgia, or hammertoes.  

9.  Throughout the appeal period, the Veteran's hallux limitus of the right great toe has been manifested by symptoms most nearly approximating a moderately severe foot injury.  

10.  Throughout the appeal period, the Veteran's hallux limitus of the left great toe has not produced malunion or nonunion of the tarsal or metatarsal bones; symptoms which approximate amputation of the great toe with removal of the metatarsal head; nor clinical evidence of flatfoot, weak foot, claw foot, metatarsalgia, or hammertoes.  

11.  Throughout the appeal period, the Veteran's hallux limitus of the left great toe has been manifested by symptoms most nearly approximating a moderately severe foot injury.  




CONCLUSIONS OF LAW

1.  The March 1996, June 1998, November 2000, February 2003, March 2008, and July 2009 rating decisions denying service connection for PTSD are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2008).  

2.  The evidence received since the July 2009 rating decision is new and material, and the service-connection claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for restoration of a 20 percent rating for left hip trochanteric bursitis, effective October 14, 2011, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5255 (2016).  

5.  The criteria for an initial 20 percent rating, and no more, for moderately severe hallux limitus of the right great toe have been met throughout the appellate period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5281, 5284 (2016).  

6.  The criteria for an initial 20 percent rating, and no more, for moderately severe hallux limitus of the left great toe have been met throughout the appellate period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5281, 5284 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein with regard to PTSD and the Veteran's left hip, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required for those issues at this time.

However, with regard to the Veteran's increased ratings claims for service-connected foot hallux limitus of the right and left claims great toes, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's February 2011 service-connection claim for her feet, and prior to the adjudication of that claim in February 2012, the RO mailed the Veteran a letter in April 2011 fully addressing all notice elements.  Furthermore, as this is an appeal arising from the initial grant of service connection, the April 2011 notice was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of her claim.  The RO associated the Veteran's service treatment records with the file.  The RO has also associated the Veteran's VA treatment records with the file.  The Veteran has not identified any relevant private treatment records for the RO to assist her in obtaining.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In May 2011, the VA provided the Veteran with a VA examination for her feet.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 124.  

Here, the May 2011 VA examination reports show that the examiner considered the relevant history of the Veteran's experience wearing combat boots for training in service, and the progression of symptoms such as sharp pain in her great toes since that time to now include stiffness in her toes.  The examiner also reviewed the Veteran's March 2010 left foot surgery to remove bone spurs.  While done for the purposes of service connection, the May 2011 examination also provided findings that can be applied to the Schedule for Rating Disabilities.  Thus, the examination is adequate.  

Additionally, the Veteran has not asserted nor filed any medical evidence showing that her hallux limitus of each great toe has declined since the VA examination in May 2011.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).  Indeed, the Veteran's written statements since the May 2011 VA examination, including her August 2012 NOD and May 2016 substantive appeal, have focused on her PTSD claim.  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate her claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.  Accordingly, the Board will address the merits of the claim.

Posttraumatic Stress Disorder

New and Material Evidence 

In a March 1996 rating decision, the RO previously considered and denied the Veteran's December 1995 service-connection claim for PTSD.  The RO notified the Veteran of the March 1996 rating decision later that month, finding no diagnosis for PTSD and no verified stressor.  The Veteran did not initiate an appeal.  Therefore, the March 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

The Veteran sought to reopen her claim for service connection for PTSD in April 1998, September 2000, and April 2002.  The RO continued its denial of her claim in the June 1998, November 2000, and February 2003 rating decisions, finding no new and material evidence sufficient to reopen the claim.  The Veteran did not appeal the June 1998 or November 2000 rating decisions.  Therefore, the June 1998 and November 2000 rating decisions became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997 and 2000).  While the Veteran did appeal the February 2003 rating decision with a May 2003 NOD, she failed to perfect that appeal following a May 2004 statement of the case.  Therefore, the February 2003 rating decision also became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

The Veteran again sought to reopen her service-connection claim for PTSD in August 2007.  The RO continued its denial of her claim in a March 2008 rating decision, again finding no new and material evidence sufficient to reopen the claim.  The Veteran did not appeal the March 2008 rating decision, but instead filed a stressor statement within one year of that rating decision in August 2008.  Therefore, the March 2008 rating decision did not become final.  38 C.F.R. § 3.156(b)(2007).  The RO responded with a July 2009 rating decision, again finding no new and material evidence sufficient to reopen the claim.  The Veteran did not appeal the July 2009 rating decision, and filed no new evidence within one year of that July 2009 rating decision.  Therefore, the July 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2009).  

However, the Veteran's claim may be reopened if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a) (2016).  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, the Board must consider the question of whether new and material evidence has been received despite the RO's findings in the February 2012 rating decision on appeal.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence is not that which is merely cumulative of other evidence on the record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold is low for determining whether new and material evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board must consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.  

Originally, the RO denied service connection for PTSD in the March 1996 rating decision, finding no diagnosis for PTSD and no verified stressor.  The available medical records at that time included the service treatment records.  The RO requested Columbia VA Medical Center (VAMC) treatment records, but received none.  The earliest treatment records available from the Columbia VAMC begin with treatment in July 1997, and show a diagnosis for generalized anxiety in April 1998.  The Veteran continued seeking treatment through the VA healthcare system, and was diagnosed with a psychotic disorder, bipolar disorder, substance abuse, schizophrenia, and depression.  While there are diagnoses for PTSD in September 2000 and March 2001, there is no indication of whether these diagnoses were made in conformance with the Diagnostic and Statistical Manual for Mental Disorders (DSM).  There is a further diagnosis of PTSD by history in February 2005, when the Veteran described the in-service MST.  Nevertheless, the VA treatment records still did not include a medical opinion relating PTSD to her service.  

Since the July 2009 rating decision, the Veteran has attended the October 2011 and March 2016 VA examinations.  At each examination, the examiner diagnosed PTSD in conformance with the DSM criteria.  At the March 2016 VA examination, the examiner further cited markers substantiating a stressor, and offered an opinion relating this diagnosis to the Veteran's MST.  As such, the evidence reflects a current diagnosis for PTSD, corroboration of her MST stressor, and an opinion relating that diagnosis to the Veteran's service.  

The March 2016 VA examination report showing a diagnosis for PTSD in conformance with the DSM, in addition to the examiner's opinion finding markers substantiating the MST stressor and relating that diagnosis to the Veteran's in-service MST, provides information as to a current diagnosis, an in-service stressor, and a relationship between that diagnosis and that in-service stressor.  As is explained below, this new evidence will substantiate the claim.  See Shade, supra.  Accordingly, new and material evidence has been presented to reopen the Veteran's previously denied service-connection claim for PTSD.

Service Connection 

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the DSM criteria.  Id.; 38 C.F.R. § 4.125(a).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's DSM.  38 C.F.R. § 3.304(f).

The record does not reflect, and the Veteran does not contend, that she engaged in combat with the enemy, has a combat-related stressor, or has a non-combat stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(f)(2) and (3) are not applicable here.  If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Instead, the Veteran has contended that she has PTSD as a result of a personal assault in service.  Specifically, she has reported that she was raped returning to Fort Jackson in May 1988.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Further, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

As discussed above, the Veteran attended a March 2016 VA examination.  At that examination, the examiner diagnosed PTSD.  He specifically cited markers substantiating the MST stressor, listing depression, anxiety, suspiciousness, hyperarousal, insomnia, and issues with memory and concentration.  For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Therefore, the March 2016 VA examiner's report finding markers substantiating the stressor provides highly probative evidence of both PTSD diagnosis in conformance with the DSM, and corroboration of the in-service stressor.  

The Veteran stated in her August 2012 NOD that she did not report the MST, and that she did not tell anyone in the military about the trauma at that time.  The Board notes that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

Finally, the March 2016 VA examiner offered an opinion relating the PTSD diagnosis to her in-service MST.  While the RO only requested an opinion for secondary service connection, the examiner's rationale made it clear that secondary service connection for anxiety or depression as due to chronic pain from her service-connected left knee is not relevant to this claim.  He explained that the Veteran's PTSD is due to MST, and that her depression and anxiety are subsumed under the PTSD diagnosis.  This opinion makes clear that the specific stressor at the root of her PTSD is the MST, and that her other psychological problems including depression, anxiety, and sleep disturbance are components of her PTSD.  

Accordingly, service connection for PTSD is warranted.  

Restoration of the 20 Percent Evaluation for Left Hip Trochanteric Bursitis

The RO originally granted the Veteran service connection for the residual impairment of her left femur from an in-service stress fracture in a December 1994 rating decision, assessing a noncompensable evaluation effective as of the date of her June 1994 claim.  The RO increased this evaluation to 10 percent in a November 2000 rating decision, to 20 percent in an April 2005 rating decision, and to 30 percent in a March 2008 rating decision.  In a July 2009 rating decision the RO continued that 30 percent evaluation by splitting the 30 percent rating into a separate 20 percent evaluation for the Veteran's left hip and a 10 percent evaluation for her left knee effective June 9, 2008.  The Veteran's left hip was evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5255.  In the February 2012 rating decision on appeal, the RO reduced the 20 percent evaluation for left hip trochanteric bursitis to 10 percent effective October 14, 2011 (the date of the most recent VA examination), on the basis that the malunion of the femur caused slight, rather than moderate, hip disability.

Generally, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105(e) (2016).  However, in Stelzel v. Mansfield, 508 F.3d 1345, 1349 (2007), the United States Court of Appeals for the Federal Circuit held that the 60-day notice provision contained in 38 U.S.C.A. § 3012(b)(6) (which was previously the controlling statute of 38 C.F.R. § 3.105) is not required if the overall disability was not reduced.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions 38 C.F.R. § 3.105(e) do not apply.  See also VAOPGCPREC 71-91.  In this case, the February 2012 rating decision implementing the rating reduction did not reduce the Veteran's overall level of compensation.  The Veteran was in receipt of a combined disability rating of 30 prior to the February 2012 rating decision and a combined disability rating of 40 percent thereafter, due to the grant of service connection for disabilities of each great toe with compensable evaluations.  Therefore, the procedural requirements of 38 C.F.R. § 3.105(e) are inapplicable.

While the procedural protections of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) do not apply in this case, the standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a).  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 20 percent evaluation for left hip trochanteric bursitis was in effect for less than five years, from June 9, 2008 through October 14, 2011.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability, and whether examination reports reflecting change are based upon thorough examinations.  Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  

Thus, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also 38 C.F.R. §§ 4.2, 4.10.

Based on the results of the October 2011 VA examination, the RO reduced the disability rating for left hip trochanteric bursitis from 20 to 10 percent in the February 2012 rating decision on appeal.  The RO assessed that the October 2011 VA examination report reflected slight hip disability, rather than moderate hip disability as would justify a 20 percent evaluation.  

The Veteran's service-connected left hip trochanteric bursitis has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5255.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 pertains to traumatic arthritis, and directs the rater to Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, is Diagnostic Code 5255 for impairment of the femur.  

Under Diagnostic Code 5255, a 10 percent rating is assigned for malunion with slight knee or hip disability.  A 20 percent rating is assigned for malunion with a moderate knee or hip disability.  A 30 percent rating is assigned for malunion with marked knee or hip disability.  A 60 percent rating is assigned for fracture of the surgical neck with false joint; or for fracture of the shaft or the anatomical neck with nonunion, but without loose motion, and with weight bearing preserved with aid of a brace.  An 80 percent rating is assigned for fracture of the shaft or anatomical neck with nonunion with loose motion (spiral or oblique fracture).  

However, the October 2011 VA examiner never characterized the severity of the malunion of the Veteran's femur in her examination report as either slight, moderate, or marked.  Moreover, the October 2011 VA examiner never addressed whether the Veteran has had a fracture of the surgical neck with false flail joint, fracture of the shaft of the anatomical neck with nonunion.  In short, the examiner failed to provide findings that can be applied to the Schedule for Rating Disabilities.  The examiner merely provided the Veteran's range of motion, and reviewed the Deluca criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, this examination failed to measure the Veteran's range of motion upon weight bearing, and under both active and passive conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the United States Court of Appeals for Veterans Claims (Court) determined that additional requirements must be met prior to finding that a VA examination is adequate.  In particular, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive ranges of motion, as well as with weight-bearing and nonweight-bearing.  

Affording the Veteran a VA examination in October 2011 without addressing the diagnostic criteria necessary to evaluate the disability according to the Schedule for Rating Disabilities; in addition to recording the Veteran's range of motion without measuring that range upon weight bearing, and under both active and passive conditions renders that examination inadequate.  Therefore, the reduction based on that examination is improper.  

The Board emphasizes that in determining whether a reduction was proper, the focus must remain upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Remanding to obtain an adequate examination would be to consider evidence beyond that which was available to the RO at the time the rating was effectuated.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

Normally, remanding for an adequate examination would be an appropriate remedy.  However, where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

Regarding the current level of the Veteran's disability due to her service-connected left hip, the remand instructions below include an examination to ascertain if an even higher evaluation could be granted.  

An Initial Evaluation in Excess of 10 Percent for Service-Connected Right and Left Foot Hallux Limitus

The Veteran seeks an increased initial evaluation for hallux limitus affecting each of her great toes.  In the February 2012 rating decision, the RO awarded service connection, with a 10 percent initial evaluation for each great toe pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5281.  The Veteran described in her May 2011 statement that she experiences symptoms of bone spurs, cartilage breakdown, and extensive pain in her feet.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence does support an increased initial evaluation for hallux limitus of both great toes.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.

Initially, the Veteran's service-connected hallux limitus of each great toe has been evaluated under Diagnostic Code 5281.  Diagnostic Code 5281 instructs that the condition should be rated as severe hallux valgus, under Diagnostic Code 5280.  Under those criteria, a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Code 5280.  The Veteran is currently in receipt of the maximum schedular rating for hallux valgus of each great toe.  Thus, no higher rating is available for her disability under Diagnostic Codes 5280 or 5281.  

At the May 2011 VA examination, the examiner took the Veteran's medical history, including her description of wearing combat boots for training in service, and the progression of her symptoms such as sharp pain in her great toes stiffness in her toes.  The examiner also reviewed March 2010 left foot surgery to remove bone spurs, specifically reviewing the plate and screw fixation visible on the X-rays, and the Veteran's use of orthopedic shoes with custom insoles.  The Veteran described symptoms of pain, weakness, stiffness, fatigue, and lack of endurance; but denied symptoms of redness, warmth, and swelling.  She further reported daily flare-ups and using a cane.  
Upon physical examination, the examiner found no edema of either foot, normal arches upon weight bearing and non-weight bearing, no hammertoes, and normal Achilles tendon alignment.  The examiner objectively observed pain on palpation of the left first metatarsophalangeal joint and right first metatarsal head, with a mild hallux valgus deformity on the right but not the left.  The examiner also objectively noted a prominence of the right metatarsal head medial eminence.  For the first metatarsophalangeal joints, the examiner noted decreased range of motion for both feet, with pain in dorsiflexion and in plantar flexion on the left.  For the left foot, the examiner further noted pain along the sub tibial and fibular sesamoid region, decreased inversion and eversion at the subtalar joint, and the lack of palpable spurs or bony consolidation in the first metatarsophalangeal joint.  The examiner finally reported normal forefoot to rearfoot alignment, an apropulsive gait, the use of a rollator for assistance in walking.  

The examiner ultimately diagnosed bilateral hallux limitus with right bone spur, and characterized the Veteran's foot condition as moderate to severe.  The examiner also offered the favorable medical nexus opinion that the RO relied upon in the February 2012 rating decision awarding service connection.  

Again, the Veteran is currently in receipt of the maximum schedular rating for hallux valgus of each great toe.  Thus, no higher rating is available for her disability under Diagnostic Codes 5280 or 5281.  As 10 percent is the maximum rating available under Diagnostic Codes 5280 and 5281, the Veteran is also not entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Although 10 percent is the maximum rating available for hallux valgus, hallux rigidus, or hallux limitus, the Board must consider the assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In this regard, the Board has also considered the applicability of 38 C.F.R. § 4.59.  In Correia, 28 Vet. App. at 165 (2016), the Court noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally."  In this case, the Diagnostic Codes involved are not generally predicated on range of motion measurements.  However, in Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016), the Court found that "the plain language of section 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements."  The Court then found that the Board was required to address 38 C.F.R. §  4.59 in deciding entitlement to an initial compensable evaluation for a bilateral foot disability under DC 5276 for pes planus.  

The Court's holdings in Correia and Southall-Norman mean that 38 C.F.R. § 4.59 could serve as the basis for an increased evaluation, but the May 2011 VA examination, along with the other evidence of record, is adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable criteria.  In Southall-Norman, the Veteran's bilateral foot pain on weight bearing and on manipulation was confirmed by examination.  Here, the May 2011 examination determined that the Veteran has normal arches upon both weight bearing and non-weight bearing, and therefore no pes planus.  Therefore, the examination is adequate in this regard.  Moreover, the normal arches recorded by the May 2011 VA examiner rule out the presence of pes planus or flat feet.  Thus, Diagnostic Code 5276 cannot be used to evaluate the Veteran's service-connected hallux limitus, at any level.  

Similarly, Diagnostic Code 5277 and 5278 for weak foot and pes cavus, respectively, do not apply as the evidence of record does reflect either condition.  Moreover, the Veteran's service-connected condition, hallux limitus, specifically affects her great toes.  The Board looks to Dorland's Illustrated Medical Dictionary for clarification on whether other alternative Diagnostic Codes could apply.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  "Hallux," is the great toe, or the first digit of the foot.  Therefore Diagnostic Codes pertaining to the whole foot, such as Diagnostic Code 5276 for pes planus or flat feet, Diagnostic Code 5277 for weak foot, and Diagnostic Code 5278 for pes cavus or claw foot are not appropriate for rating the Veteran's hallux limitus as they address the feet rather than the great toes.  

Diagnostic Codes 5279 for metatarsalgia and 5282 for hammertoes are also inapplicable.  The May 2011 VA examiner specified that the Veteran does not have hammertoes.  Nevertheless, these Diagnostic Codes do not provide for any evaluation in excess of 10 percent, which does not exceed the Veteran's current evaluation under Diagnostic Code 5281.  

However, Diagnostic Codes 5283 and 5284 for malunion or nonunion of the tarsal or metatarsal bones and other foot injuries, respectively, are available for consideration.  Under Diagnostic Codes 5283 and 5284, a 10 percent evaluation is available for moderate disability, a 20 percent evaluation is available for moderately severe disability, and a 30 percent evaluation is available for severe disability.  As discussed above, the May 2011 VA examiner assessed the Veteran's foot condition to be moderate to severe.  Therefore, the Veteran is entitled to a 20 percent evaluation under Diagnostic Code 5284 for moderately severe disability.  

Finally, Diagnostic Codes 5170, 5171, 5172, and 5173 address amputation of toes.  Under Diagnostic Code 5171, amputation of the great toe with removal of metatarsal head warrants a 30 percent rating, and without metatarsal involvement merits a 10 percent rating.  In this case, however, neither of the great toes has been amputated.  The medical evidence of record does not reflect that any of the Veteran's toes have been amputated.  Moreover, none of the Veteran's lay statements has ever alleged that her great toes have been amputated.  Diagnostic Codes 5170 would require amputation of all the toes for a 30 percent evaluation, and Diagnostic Code 5173 would require the loss of multiple toes.  Diagnostic Codes 5172 specifically applies to toes other than the great toe.  Again, the evidence of record does not reflect that any of the Veteran's toes have been amputated, and the Veteran has never claimed amputation of any toes.  

The Board concludes that the evidence supports a 20 percent evaluation for hallux limitus under Diagnostic Code 5284 throughout the appellate period.  There is not an approximate balance of evidence, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as her symptoms are expressly contemplated by the rating schedule.  As noted above, the Veteran has reported weakness, stiffness, fatigue, lack of endurance, bone spurs, cartilage breakdown, and sharp pain.  The May 2011 VA examiner recorded these symptoms, and cited them in his examination report characterizing the Veteran's foot condition as moderate to severe.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281, and 5284.  These Diagnostic Codes, and the alternative Diagnostic Codes discussed above, expressly considers each of these symptoms.  Indeed, higher evaluations are warranted for increased symptoms, such as amputation of the great toes; but the Veteran's symptoms did not reach these levels.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran has required frequent hospitalizations for her great toes.  Indeed, the March 2010 surgery for the removal of bone spurs from her left foot, is the only surgery or hospitalization the Veteran has ever referenced for her feet.  This surgery, however, occurred prior to her February 2011 service-connection claim for her feet and therefore occurred outside the appellate period.  Fenderson, 12 Vet. App. at 125-26.  Moreover, the Veteran has also not alleged, and the record does not show that the Veteran's great toes have caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Veteran specified at the May 2011 VA examination she is unable to work due to a variety of disabilities, both service-connected and nonservice-connected, including her back, knees, shoulder, and feet.  The Veteran's claim TDIU claim, remanded below, will address the combined effects of all her service-connected conditions, without consideration for her nonservice-connected conditions.  The evidence does not show that service-connected hallux limitus of each great toe alone has caused marked interference with employment.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected hallux limitus of each great toe under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.

The reduction in the disability rating for service-connected left hip trochanteric bursitis from 20 percent to 10 percent, effective October 14, 2011, was improper, and the 20 percent evaluation is restored.  

An initial 20 percent rating, but no higher, for moderately severe hallux limitus of the right great toe, is granted throughout the appellate period, subject to the criteria governing the payment of monetary benefits.  

An initial 20 percent rating, but no higher, for moderately severe hallux limitus of the left great toe, is granted throughout the appellate period, subject to the criteria governing the payment of monetary benefits.  
REMAND

With regard to the issue of increased evaluations for the Veteran's left hip trochanteric bursitis, a new examination is necessary to address the Diagnostic Criteria and for recording the Veteran's range of motion upon weight bearing, and under both active and passive conditions.  Correia, 28 Vet. App. 158.  This similarly applies to the Veteran's claim of increased evaluation for her left knee, as the same October 2011 examination was used to evaluate her left knee in the February 2012 rating decision on appeal.  

With regard to TDIU, the Veteran does not presently meet the criteria for a schedular TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Therefore, any award of TDIU would be on extra-schedular basis.  A claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  On remand, the AOJ should obtain a medical opinion to determine if the Veteran is unemployable due to service-connected disabilities.

Finally, on remand, the AOJ should update Veteran's VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers, and obtain and associate with the claims file all outstanding records of treatment.  The AOJ should obtain any relevant, outstanding VA medical records; specifically from the Dublin VAMC for treatment from January 2008 through October 2008 and since February 2016, from the Columbia VAMC for treatment since December 2007, from the Augusta VAMC for treatment since October 2009, and all available treatment records from the Atlanta and Lexington VAMCs.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.

2.  After obtaining the outstanding VA treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected left hip and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

For the Veteran's left knee, the examiner should report all signs and symptoms necessary to evaluate the disability under the Schedule for Rating Disabilities.  In particular, the examiner should provide the range of motion in degrees for the Veteran's left knee.  This range of motion testing should be performed in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should further indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

For the Veteran's left hip, the examiner should comment on the severity of the Veteran's left hip trochanteric bursitis and report all signs and symptoms necessary to evaluate the disability under the Schedule for Rating Disabilities.  In particular, he or she should provide the range of motion in degrees and indicate whether there is any form of ankylosis of the left hip.  This range of motion testing should be performed in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The examiner should further indicate whether there is malunion of the left femur with slight, moderate, or marked knee or hip disability; whether there is a fracture of the neck of the left femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the right femur with or without loose motion.  

For both the Veteran's left knee and left hip, the examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, in addition to any disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on her ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


